Defendant appeals from a judgment awarding damages for the death of plaintiff’s intestate, as the result of being struck by a truck owned and operated by the defendant. Judgment reversed on the law and the facts and a new trial granted, with costs to the appellant to abide the event. The verdict is against the weight of the evidence. Furthermore it was error to charge the doctrine of “ the last clear chance,” which was not applicable. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.